Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allan Braxdale on 6/22/2022.

The application has been amended as follows: 

The text of claim 19 should be deleted and replaced with the following:
19. (Withdrawn-Amended) A method of assembling an output architecture for an implantable pulse generator, the method comprising:
coupling a global source current regulator between a power supply and a plurality of outputs, the global source current regulator operable to source a first total current from the power supply to the plurality of outputs through a plurality of source current branches;
coupling a global sink current regulator to the plurality of outputs, the global sink current regulator operable to sink a second total current from the plurality of outputs to ground through a plurality of sink current branches;
coupling a current source branch selector between the global source current regulator and the plurality of outputs, the current source branch selector operable to select, for each of the plurality of outputs, a fraction of the first total current sourced from the plurality of source current branches, wherein a sum of the fractions of current sourced to each of the plurality of outputs equals the first total current sourced, wherein the current source branch selector comprises a plurality of source selection switches, and wherein each of the plurality of outputs is couplable to each current branch of the plurality of current source branches to source the fraction of the first total current from a particular current source branch of the plurality of current source branches via activation of respective ones of the plurality of source selection switches; and 
coupling a current sink branch selector between the global sink current regulator and the plurality of outputs, the current sink branch selector operable to select, for each of the plurality of outputs, a fraction of the second total current sunk to the plurality of sink current branches, wherein a sum of the fractions of current sunk from each of the plurality of outputs equals the second total current sunk.


In claim 20, the phrase “of claim 20” should be deleted, and the phrase “of claim 19” should be inserted in its place.
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement, as set forth in the Office action mailed on 1/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, based on the Examiner’s Amendment above, the restriction requirement in its entirety is withdrawn.  Claims 8 and 18-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2007/0038250 and US 6,181,969.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792